Citation Nr: 1441605	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  01-06 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral peripheral neuropathy, to include meralgia parasthetica of the right leg, including as due to herbicide exposure and/or as secondary to service-connected posttraumatic stress disorder (PTSD) or diabetes mellitus.

2.  Entitlement to service connection for a skin disorder manifest by a rash of the groin and legs, to include as due to herbicide exposure and/or as secondary to service-connected PTSD.

3.  Entitlement to service connection for dementia, to include as secondary to service-connected PTSD and/or alcohol abuse.

4.  Entitlement to service connection for a disability manifested by chronic pain (aside from osteoarthritis or polyarthralgias), to include as secondary to service-connected PTSD.

5.  Entitlement to service connection for a respiratory disorder to include as due to herbicide exposure and/or as secondary to service-connected PTSD.

6.  Entitlement to service connection for osteoarthritis or arthralgias of multiple joints, to include as secondary to service-connected PTSD.

7.  Entitlement to service connection for an alcohol addiction, to include as secondary to service-connected PTSD.

8.  Entitlement to an initial compensable evaluation for gastroesophageal reflux disease (GERD).

9.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).

10.  Entitlement to service connection for skin cancer, to include as due to herbicide exposure.

11.  Entitlement to service connection for a left knee disorder, to include as secondary to any service-connected disorder.

12.  Entitlement to service connection for a right knee disorder, to include as secondary to any service-connected disorder.

13.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Veteran represented by:	Lori Chism, Attorney


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1964 to July 1967 and from April 1969 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2005 and June 2008 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas and February 2012 and August 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran's claims regarding service connection for GERD, peripheral neuropathy of the right leg, a skin disorder, dementia, chronic pain, a respiratory disorder, and osteoarthritis were previously denied by the Board in an August 2009 decision.  The parties then filed a Joint Motion for Remand (JMR) with the United States Court of Appeals for Veterans Claims (Court) in July 2010.  The Board's August 2009 decision was then vacated by the Court's July 2010 Order.  In October 2010, the Board remanded the above listed issues pursuant to the Court's Order, along with the Veteran's claims for alcohol abuse and TDIU.  The Veteran's GERD claim was granted in a February 2012 rating decision, which he timely appealed.  The Board then remanded the above listed issues for further development in a January 2013 remand.  During the course of that appeal, the Veteran filed additional claims for service connection for bilateral knee disorders, skin cancer, and an eye disorder.  These claims were denied in an August 2012 rating decision, which the Veteran timely appealed and are before the Board for the first time.

The Board notes that the Veteran was initially represented by a different private attorney, but that attorney withdrew her representation and the Veteran is now represented by the private attorney listed above.  The appropriate VA forms are associated with the claims file and the Board acknowledges this change.
 
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that there are VA medical records from May 2010 to November 2013.  The appropriate records were considered in the July 2012 or in one of the December 2013 supplemental statements of the case (SSOC).  The remaining documents are either duplicative or irrelevant to the issue on appeal.  There are no documents in the Veterans Benefits Management System.
  
The issue of entitlement to an acquired psychiatric disorder, to include anxiety and depression has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, the Board notes that the Veteran and his representative have submitted articles regarding such conditions and the Veteran has previously been diagnosed with depression.  However, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for a skin disorder of the groin and legs, skin cancer, a chronic pain disorder, alcohol abuse, a respiratory disorder, an eye disorder, TDIU, and osteoarthritis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  There is no current diagnosis of dementia.

2.  The Veteran has a bilateral peripheral neuropathy disorder and a right meralgia paresthetica disorder that is aggravated by and/or related to his service-connected diabetes mellitus.

3.  The Veteran's GERD is not productive of two or more of the following symptoms to a lesser degree of severity, persistently recurrent epigastic distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.




CONCLUSIONS OF LAW

1.  The criteria for service connection for dementia have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2013).   

2.  Resolving all reasonable doubt in favor of the Veteran, a bilateral peripheral neuropathy disorder, to include meralgia parasthetica of the right leg, is proximately due to, the result of, or aggravated by his service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

3.  The criteria for a compensable disability rating for GERD are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	Duties to Notify and Assist

With respect to the Veteran's claim for entitlement to service connection for bilateral peripheral neuropathy, to include meralgia parasthetica of the right leg, because it is being granted in full, VA's duties to notify and assist are deemed fully satisfied as to this claim and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2013).

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the RO did provide the Veteran with such notice in April 2005, March 2006, and February 2013, prior to its decisions on the claims in August 2005 and August 2012.  The Veteran was issued a letter with regard to VA's requirements under Dingess following the 2006 decision.  The requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letter about the information and evidence that is necessary to substantiate his claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He has also not specifically identified any available, outstanding evidence that is pertinent to the claim being decided herein.

The Veteran was also afforded VA examinations for his dementia and GERD in July 2013 and August 2013 respectively.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that these July 2013 and August 2013 examinations obtained in this case are adequate, as they are predicated on full readings of the Veteran's claims file and thorough examinations of the Veteran.  The examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated.  All relevant rating criteria were addressed in the Veteran's GERD examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board is also satisfied that there has been substantial compliance with the January 2013 remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).  In the January 2013 remand, the Board requested new VA examinations for the Veteran's GERD and dementia claims.  Such examinations were obtained in July 2013 and August 2013.  Accordingly, there has been substantial compliance.  

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  

Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Fenderson, 12 Vet. App. at 126-27.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

I.  Dementia

Review of the Veteran's service treatment records do not show treatment for or a diagnosis of dementia while in service.  The Veteran's post-service VA medical records dated August 2002, show that the Veteran requested screening for a brain tumor due to a high family history of brain cancer.  He reported experiencing increased forgetfulness, headaches and on and off dizziness for approximately one year.  The doctor assessed the Veteran and determined that he had alcoholic symptoms.  He raised the possibility of dementia on the basis of toxic effects related to the same.  Radiology testing was ordered, but it is unclear whether such testing was performed.  There is no further discussion of dementia in the Veteran's medical records.

The Veteran was afforded a VA psychiatric examination in March 2011 in connection with his claim.  That examination was inadequate, however, as that examiner noted that she could not diagnose the Veteran with dementia without resorting to mere speculation, as the Veteran had not had a medical assessment or neuropsychological testing for such a disorder.  The Veteran was therefore afforded another VA psychiatric examination in July 2013.  That examiner reported that he administered the Mini Mental State Examination Questionnaire to the Veteran, which yielded a score of 30 out of a possible 30.  The examiner then opined that the Veteran's responses on the test failed to indicate any evidence of cognitive impairment and found that the Veteran did not have cognitive difficulties related to dementia.   

Despite the Veteran's competent assertions of forgetfulness, headaches, and dizziness in August 2002 and testimony that he believes he has dementia, service connection cannot be granted.  The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent any other evidence of current disability, the Board is constrained to deny this claim.  The Board finds that while a doctor raised the possibility of dementia in August 2002, there is no other evidence of record which diagnoses the Veteran with such a disorder, to include his July 2013 VA psychiatric examination.  As such, service connection for dementia is not warranted.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  
II.  Peripheral Neuropathy

The Veteran's has claimed that his bilateral peripheral neuropathy, to include meralgia parasthetica of the right leg, is secondary to his service-connected PTSD, and/or his service-connected diabetes mellitus, and/or his exposure to herbicides while in service, and/or his alcohol abuse disorder.

The Veteran was afforded an August 2011 VA examination in connection with this claim.  However, this examination was inadequate as the examiner opined only as to the relationship between the peripheral neuropathy and PTSD and failed to provide an opinion on direct service connection or herbicide exposure.  An April 2012 VA examination report then declined to opine on this disorder and instead noted that an examination had been previously completed; this examination was therefore, inadequate.

In August 2013, the Veteran was afforded a new examination for his peripheral neuropathy, due to the inadequacies in the 2011 and 2012 examinations and subsequent to his diagnosis of diabetes mellitus, for which he was also granted service-connection.  The August 2013 examiner noted that it was difficult to firmly establish etiology of the Veteran's peripheral neuropathy and meralgia paresthetica.  She also acknowledged that the Veteran's diagnosis of neuropathy pre-dated his diabetes diagnosis.  However, she then opined that up to 10 to 18 percent of patients have evidence of nerve damage prior to such a diagnosis of diabetes.  This statement was supported by medical literature, which she cited.  She then opined that it was therefore, as likely as not that the Veteran's bilateral peripheral neuropathy and meralgia paresthetica of the right leg were secondarily aggravated by his service connected diabetes mellitus.

The RO then continued to deny the Veteran's claim in its December 2013 supplemental statement of the case (SSOC).  The RO noted that an addendum opinion had been obtained because it found that the August 2013 examiner's opinion lacked rationale.  The RO cited to a December 2013 addendum opinion, which is not associated with the claims file, in its denial, noting that the December 2013 examiner had provided a negative nexus opinion based on a rationale that the neuropathy had significantly pre-dated the diagnosis of diabetes and there was no evidence showing that the disorder was aggravated beyond its natural progression by the diabetes.

The Board finds that even without review of the December 2013 addendum opinion, service connection for bilateral peripheral neuropathy, to include meralgia parasthetica of the right leg, is warranted.  The August 2013 VA examiner provided a complete and adequate examination with opinions that indeed included rationale.  In fact, this rationale was supported by medical literature.  The Board also notes that the August 2013 examiner specifically addressed the issue that the Veteran's symptoms of bilateral peripheral neuropathy, to include meralgia parasthetica of the right leg, pre-dated the Veteran's diagnosis of diabetes in her opinion and rationale.  As such, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's peripheral neuropathy and meralgia paresthetica are proximately due to, the result of, or aggravated by his service-connected diabetes mellitus.  As such, service connection is warranted.

III.  Gastroesophageal Reflux Disease

The Veteran is current assigned a noncompensable rating for his GERD pursuant to 38 C.F.R. § 4.114, Diagnostic Code (DC) 7346.  As where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  The Veteran has alleged that the symptoms of his GERD disorder are more severe than his current disability rating reflects, however.  

Review of the Veteran's medical records show that the Veteran was diagnosed with GERD in 2002.  In a VA examination dated January 2006, the Veteran was noted to be taking Omeprazole twice per day for his GERD. The examiner reported no additional facts regarding GERD at that examination.  The Veteran was afforded a VA examination for his GERD again in August 2011, where he again noted taking Omeprazole twice per day for his GERD.  At that time he also stated that without the medication he would experience reflux symptoms, but reported "no current problems or complaints" with regard to this disorder.  He also reported that he was not experiencing nausea, vomiting, diarrhea, constipation, blood in his stools, melena, dysphagia, pyrosis, or epigastric pain and no hospitalizations or surgery in relation to his GERD.  There was also no reported effect on his daily living. 

In June 2012, the Veteran's VA medical records reflect that the Veteran's GERD was controlled.

In the Veteran's April 2012 notice of disagreement regarding the February 2012 assignment of a noncompensable rating for GERD, the Veteran's attorney reported that a higher evaluation was for assignment due to the Veteran's substernal, arm, and shoulder pain.  As a result, the Veteran was afforded another examination for his GERD in August 2013.  At that examination, the Veteran noted his continued use of Omeprazole and reported that his GERD symptoms were well controlled on this medication.  The Veteran was noted to be experiencing dysphagia at that time.  Substernal arm or shoulder pain were not indicated.  CBC laboratory testing was performed, but the examiner noted that there were no significant findings.  It was then noted that the Veteran's GERD did not impact the Veteran's ability to work and the examiner opined that the GERD was well controlled with appropriate medication and not a source of ongoing disability.  No additional symptoms or complaints were reported at that time.

At the outset, the Board notes that there are specific provisions which apply to rating disabilities of the digestive system. 

Under 38 C.F.R. § 4.110, ulcers are addressed.  This section states that experience has shown that the term "peptic ulcer" is not sufficiently specific for rating purposes.  It is noted that manifest differences in ulcers of the stomach or duodenum in comparison with those at an anastomotic stoma are sufficiently recognized as to warrant two separate graduated descriptions.  In evaluating the ulcer, care should be taken that the findings adequately identify the particular location.  Id.  

Under 38 C.F.R. § 4.112, weight loss is addressed.  For purposes of evaluating conditions in § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  Id.  

Under 38 C.F.R. § 4.113, coexisting abdominal conditions are addressed.  This section states that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  The evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. § 4.14. 

Under 38 C.F.R. § 4.114, for certain diseases of the digestive system, ratings under Diagnostic Codes 7301 to 7329, 7331, 7342, and 7345 to 7348 will not be combined with each other.  A single evaluation is assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability so warrants.  Id.  

Therefore, in short, only a single evaluation can be assigned for the Veteran's service-connected GERD, although the Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

Under DC 7346, for hiatal hernia and under which the Veteran is rated, a 10 percent disability rating is warranted with two or more of the symptoms for the 30 percent disability rating, though of less severity.  A 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent disability rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 

The Board finds that review of the evidence of record does not reflect that the Veteran's GERD warrants a compensable rating under DC 7346.  There is no indication in the Veteran's medical records, including his VA examinations, that he experiences two or more of the following symptoms with less severity - epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  The Veteran has complained of only one such symptom at his August 2013 VA examination, dysphagia.  Indeed, the Veteran's medical records indicate that his GERD is well controlled and by his own statements cause him no problems or complaints.  Further, the August 2013 examiner opined that the GERD was not a source an ongoing disability.  Such symptomology aligns best with a noncompensable rating.

The Board notes that the Veteran's April 2012 notice of disagreement asserted that he experienced substernal, arm and shoulder pain.  The Veteran is competent to report his experience and symptoms in service and thereafter.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to observable symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a Veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the Board finds that the Veteran is competent to state that he has experienced substernal, arm, and shoulder pain.  The Board notes that the Veteran has consistently reported joint pain and chronic pain generally.  However, these assertions, as made in his medical records, were related not to GERD, but to separate medical issues on appeal.  Additionally, at his August 2013 VA examination, the VA examiner did not indicate the presence of any such symptoms.  The August 2011 examiner also noted that the Veteran attributed no problems or complaints to his GERD.  Thus, while the Board finds that the Veteran's complaints of arm and shoulder pain are credible as attributed to other issues on appeal, the record does not reflect that such complaints are related to his GERD.  Therefore, the Veteran's VA medical records and VA examinations are more probative in determining that the Veteran is not currently experiencing substernal arm and shoulder pain in relation to his GERD.

The Board has considered whether the Veteran is entitled to an increase evaluation under other potentially relevant DCs as well.

An increased rating under DC 7308 (postgastrectomy syndrome) is not for application in this case, as there is no evidence of record showing that the Veteran was experiencing circulatory symptoms or continuous postgastrectomy syndrome.  

There is also no indication that the Veteran has multiple small eroded or ulcerated areas and symptoms.  Nor does he have severe hemorrhages or large ulcerated or eroded areas.  Thus, the Veteran does not meet the criteria for an increased evaluation under Diagnostic Code 7307.  Similarly, DC 7305, the diagnostic code used to rate a duodenal ulcer is not for application as the Veteran has not been diagnosed with an ulcer.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505   (2007), the Board has also considered whether staged ratings are appropriate.  For the reasons indicated above, however, the Veteran's symptoms do not present with findings necessary to allow for any higher staged ratings as they have remained essentially the same throughout the appeal period.

IV.  Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's GERD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" which include marked interference with employment and frequent periods of hospitalization.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected GERD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  


ORDER

Service connection for bilateral peripheral neuropathy, to include meralgia parasthetica of the right leg, as due to diabetes mellitus is granted.

Service connection for dementia is denied.

An initial compensable evaluation for gastroesophageal reflux disease is denied.

REMAND

The Board notes that the Veteran and his representative have repeatedly submitted medical articles for consideration in connection with his claims.  However, the VA examinations of record regarding the Veteran's chronic pain disorder, alcohol abuse, respiratory disorder, skin disorder, and osteoarthritis do not comment or address these articles, some of which were issued by VA itself.  The July 2010 Court Order specifically stated that the treatises submitted by the Veteran should be addressed in new medical opinions.  

A new medical opinion is further required for the Veteran's skin disorder, which fully addresses the Veteran's credible testimony regarding his symptoms since service.  Additionally, while the August 2013 VA examiner found no skin disorders at that time, the Board also notes that an October 2013 VA medical record notes the presence of intertrigo, a skin disorder.  As such, the examiner should opine on the Veteran's skin disorder history and the nature of this disorder.  

The Board also notes that the August 2013 VA dermatology examination did not address the Veteran's skin cancer.  The Veteran was afforded an examination regarding his skin cancer in April 2012, however that examination was inadequate.  That examiner provided an opinion as to the relation of the skin cancer to herbicide exposure only and failed to address whether the Veteran's skin cancer could be related directly to service or sun exposure therein.  As such a new examination should be obtained.

The Board further notes that the RO requested addendum VA medical opinions regarding the Veteran's respiratory and osteoarthritis disorders in November 2013.  Review of the Veteran's claims file including virtual documents shows that the most current VA medical records on file are dated November 13, 2013, and do not include any such addendum opinions.  Additionally, the Veteran's August 2013 VA examination for a respiratory disorder was inadequate in that direct service connection was not addressed and insufficient rationale for the medical opinion.

The Board finds that a VA examination is required for the Veteran's eye disorder claim as the Veteran's medical records show that his doctors were evaluating the Veteran for possible cataracts and glaucoma.  Additionally, the Veteran has been diagnosed and granted service-connection for diabetes mellitus, a condition which can affect the eyes.  

With regard to the Veteran's bilateral knee claims, the April 2012 examiner appears to have primarily addressed a left knee disorder, while medical records show a diagnosis of a bilateral knee disorder.  The Veteran and his attorney have repeatedly argued that the Veteran's disabilities are intertwined; therefore, the new examination should evaluate service connection on a secondary basis as well.  

The RO found that the Veteran's TDIU claim was no longer an issue, as the Veteran was rated at 100 percent for his service connected PTSD.  In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court found that VA must consider a TDIU claim despite the existence of a schedular total rating and then award special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229 -04 (March 10, 2010) .  As such, a remand is necessary for further development of the Veteran's TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his skin disorder, skin cancer, chronic pain disorder, alcohol abuse disorder, respiratory disorder, knee disorders, eye disorders, and osteoarthritis.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file, including any addendum VA medical opinions for the Veteran's respiratory disorder and osteoarthritis disorder claims.

2.  After the above development has been completed, the Veteran should be afforded a new VA examination to determine the nature and etiology of any skin disorder and skin cancer (and/or skin nevi, cancerous/abnormal lesion, actinic keratosis and/or squamous cell carcinoma) that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.
 
It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation based on the facts of this case and any relevant medical principles or literature...

It should also be noted that the Veteran was treated for intertrigo in October 2013, just months after the August 2013 VA examiner noted there was no diagnosis.  He has also had a squamous cell carcinoma removed in January 2011 and actinic keratosis is noted in his medical records. The Veteran has been monitored for additional lesions.

The examiner should then opine as to whether it is at least as likely as not that the Veteran has a skin disorder that is causally or etiologically related to his military service.  He or she should specifically address the Veteran's testimony in the opinion.  He or she should also address whether the Veteran's skin disorders are caused or otherwise related to herbicide exposure, PTSD, and/or diabetes mellitus.  The examiner is also requested to opinion on the Veteran's past medical history with regard to skin disorders. 

The examiner should also opine as to whether it is at least as likely as not that the Veteran has a skin cancer disorder that is causally or etiologically related to his military service, to include as due to sun exposure and/or herbicide exposure therein.

The examiner should specifically address the numerous medical articles and VA authored articles and guidance submitted by the Veteran in connection with his skin disorder claim in his or her opinion per Court Order, as well as the Veteran's own testimony. 

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear explanatin for all opinions and a discussion of the case specific facts and any medical principles involved should be included in the opinion.  

3.  After the above development has been completed, the Veteran should be afforded a new VA examination to determine the nature and etiology of any chronic pain disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should then opine as to whether it is at least as likely as not that the Veteran has a chronic pain disorder that is causally or etiologically related to his military service.  He or she should also address whether the Veteran's chronic pain disorder is caused or otherwise related to his service-connected PTSD, herbicide exposure while in service, and/or to his alcohol abuse disorder.

The examiner should specifically address the numerous medical articles and VA authored articles and guidance submitted by the Veteran in connection with his claim in his or her opinion per Court Order, as well as the Veteran's own testimony. 

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear explanation for all opinions and a discussion of the case specific facts and any medical principles involved should be included in the opinion.  

4.  After the above development has been completed, the Veteran should be afforded a new VA examination to determine the nature and etiology of any alcohol abuse disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that citing to previous examinations without explanation or rationale is inadequate.

The examiner should then opine as to whether it is at least as likely as not that the Veteran has an alcohol abuse disorder that is causally or etiologically related to his military service.  He or she should also address whether the Veteran's alcohol abuse disorder is caused or otherwise related to his service-connected PTSD.  A complete rationale for his or her opinions is required.

 The examiner should specifically address the numerous medical articles and VA authored articles and guidance submitted by the Veteran in connection with his claim in his or her opinion, per Court Order, as well as the Veteran's own testimony. 

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear explanation for all opinions and a discussion of the case specific facts and any medical principles involved should be included in the opinion.  

5.  After the above development has been completed, the Veteran should be afforded a new VA examination to determine the nature and etiology of any respiratory disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should then opine as to whether it is at least as likely as not that the Veteran has a respiratory disorder that is causally or etiologically related to his military service.  He or she should also address whether the Veteran's respiratory disorder is caused or otherwise related to his service-connected PTSD and/or herbicide exposure while in service.  

 The examiner should specifically address the numerous medical articles and VA authored articles and guidance submitted by the Veteran in connection with his claim in his or her opinion, per Court Order, as well as the Veteran's own testimony. 

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear explanation for all opinions and a discussion of the case specific facts and any medical principles involved should be included in the opinion.  

6.  After the above development has been completed, the Veteran should be afforded a new VA examination to determine the nature and etiology of any left and/or right knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should then opine as to whether it is at least as likely as not that the Veteran has a left and/or right knee disorder that is causally or etiologically related to his military service.  He or she should also address whether the Veteran's left and/or right knee disorders are caused or otherwise related to any of his service-connected disorders, to include his PTSD and/or exposure to herbicides while in service and/or as secondary to any of Veteran's disorders claimed on the title page of this remand, to include chronic pain disorder, alcohol abuse, and/or osteoarthritis.  

 The examiner should specifically address the numerous medical articles and VA authored articles and guidance submitted by the Veteran in connection with his claim in his or her opinion, as well as the Veteran's own testimony. 

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear explanation for all opinions and a discussion of the case specific facts and any medical principles involved should be included in the opinion.  

7.  After the above development has been completed, the Veteran should be afforded a new VA examination to determine the nature and etiology of any osteoarthritis disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should then opine as to whether it is at least as likely as not that the Veteran has an osteoarthritis disorder that is causally or etiologically related to his military service.  He or she should also address whether the Veteran's osteoarthritis disorder is caused or otherwise related to his service-connected PTSD and/or herbicide exposure.  

 The examiner should specifically address the numerous medical articles and VA authored articles and guidance submitted by the Veteran in connection with his claim in his or her opinion, per Court Order, as well as the Veteran's own testimony. 

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear explanation for all opinions and a discussion of the case specific facts and any medical principles involved should be included in the opinion.  

8.  After the above development has been completed, the Veteran should be afforded a new VA examination to determine the nature and etiology of any eye disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should then opine as to whether it is at least as likely as not that the Veteran has an eye disorder that is causally or etiologically related to his military service.  He or she should also address whether the Veteran's eye disorder is caused or otherwise related to his service-connected diabetes mellitus.  

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear explanation for all opinions and a discussion of the case specific facts and any medical principles involved should be included in the opinion.  

9.  Complete all development of the claim for TDIU as may be indicated, to include consideration of whether an evaluation, examination, and/or opinion should be obtained; the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

10.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


